Allowable Subject Matter
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-15 and 33-37 are allowed.
3.	The following is an examiner’s statement of reasons for allowance:
The prior art is silent in teaching wherein a virtual object repository to store multiple virtual objects; a provisioning engine coupled to the virtual object repository to control perceptibility of the multiple virtual object in the alternate reality environment; a search engine coupled to the virtual object repository; a rendering engine coupled to the virtual object repository; wherein, in operation, the search engine administers a search environment in the alternate reality environment which enables a human user to search amongst the multiple virtual objects for one or more relevant virtual objects in the alternate reality environment; wherein, in operation, the rendering engine presents the one or more relevant virtual objects to the human user via the alternate reality environment; wherein, the alternate reality environment includes: a representation of a real environment associated with the physical location; the one or more relevant virtual objects; wherein, the one or more relevant virtual objects are identified from the multiple virtual objects that satisfy a search criteria submitted by the human user and meet a spatial criteria; wherein, at least one or more relevant virtual objects identified from the multiple virtual objects is recommended to the human user by the alternate reality environment based on a social graph of the human user and in combination with all other claimed elements of independent claims 1, 5 and 33.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E CHOI whose telephone number is (571)270-3780.  The examiner can normally be reached on M-F: 7-2, 7-10 (PST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID E CHOI/Primary Examiner, Art Unit 2174